Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27and 30-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 27, the claim recites “the semiconductor device array patterns have a width of 500 µm associated with a reduction for stretchable regions”, however this is not found anywhere in the specification. While the specification describes when “the width of the semiconductor device array patterns 140 exceeds 5,000 µm, stretchable regions may be reduced” in page 21, lines 5-7 and describes 

Regarding claims 30-40, the claims are dependent on and require all the limitations of claim 27 and are therefore rejected for the same reason as claim 27.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 30-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 27, the claim recites “the semiconductor device array patterns have a width of 500 µm associated with a reduction for stretchable regions to 5,000 µm associated with a reduction for the number of semiconductor device array patterns” in lines 15-17 however it is unclear what if anything the limitation “associated with a reduction for stretchable regions” requires or if the applicant included this limitation by mistake, as choosing a higher value over 5000 µm rather that a lower value of 500 µm would be associated with a reduction for stretchable regions as discussed in page 21, lines 5-7. Furthermore it is unclear in when the limitations “associated with a reduction for the number of semiconductor device array patterns” would apply for example would it only apply when the width is 5,000 µm or anywhere between 500 µm to 5000  µm and what the reduction for the number of semiconductor device array patterns is with respect to for the purpose of examination the claim will be interpreted to mean --the semiconductor device array patterns have a width of 500 µm to 5,000 µm--.

Regarding claims 30-40, the claims are dependent on and require all the limitations of claim 27 and are therefore rejected for the same reason as claim 27.

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 30-31, 33-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. Al.  (US 20160293634 A1 previously cited hereinafter Kim) and further in view of Lee (US 20140339527 A1 previously cited hereinafter Lee) and still further in view of Rogers et. Al. (US 20120165759 A1 newly cited hereinafter Rogers).

	Regarding claim 27, Kim teaches in Figs. 2A-2B and 3A-3E or 3F-3G with associated text a method of fabricating a stretchable electronic device, the method comprising: 
a step of forming a plurality of semiconductor devices TR on a first carrier substrate (CS1 and SL) (paragraph [0064], lines 1-13);

a step of releasing the semiconductor device array patterns from the first carrier substrate (paragraph [0071], lines 5-8, Fig. 3E); 
a step of forming a stretchable substrate (FS and AL) (paragraph [0036])  (paragraph [0071], Fig. 3E); and 
a step of transferring the released semiconductor device array patterns onto the stretchable substrate (paragraph [0071], lines 8-11, Fig. 3E)
wherein, in the stretchable electronic device, the semiconductor device array patterns are disposed on the stretchable substrate (Fig. 2B).  
	Kim does not specify the step of forming the stretchable substrate is done on a second carrier substrate.
	Lee discloses in Figs. 5A-5B with associated text a step of forming a stretchable substrate (any one or more of layers 1PL-2BL) is done on a second carrier substrate GS (paragraph [0118]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the step of forming the stretchable substrate of Kim on a second carrier substrate as taught by Lee because according to Lee such a method for forming a stretchable layer impurities may be reduced by forming the second plastic layer 2PL using a filtered material, and since a coating material forming the second plastic layer 2PL has low viscosity, impurities generated in the first plastic layer 1PL and the first barrier layer 1BL may be covered (paragraph [0122]) furthermore forming such stretchable substrates on a carrier substrate for growth is very well known in the art.
	Kim still does not specify wherein, in the step of transferring, the semiconductor device array patterns are transferred onto the stretchable substrate at an interval of 500 µm to 5,000 µm, and 2 wherein the semiconductor device array patterns have a width of 500 µm to 5,000 µm.
	Rogers teaches wherein, in the step of transferring, semiconductor device array patterns (paragraph [0039]) are transferred onto a stretchable substrate at an interval of 0.01 µm to 10,000 µm (paragraph [0039], lines 10-14) and therefore envisions an interval of 500 µm to 5,000 µm and wherein 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, the interval would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

	Regarding claim 30, Kim teaches the semiconductor device array patterns are formed to have a polygonal shape (Fig. 2A).  

Regarding claim 31, Kim teaches the semiconductor devices comprise at least one of a thin film transistor (paragraph [0063]), and a light- emitting device LED (paragraph [0075]).  

Regarding claim 33, Kim in view of Lee teaches the step of forming a stretchable substrate further comprises a step of forming a supporting layer for example 1PL on the second carrier substrate (Lee paragraph [0118], Fig. 5B).  

Regarding claim 34, Kim teaches n the step of forming a stretchable substrate further comprises a step of forming an adhesive layer AL on the stretchable substrate (paragraph [0069], Fig. 3E).  

Regarding claim 40, Kim teaches the stretchable substrate comprises at least one of polydimethylsiloxane (PDMS) (paragraph [0036]).

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and Rogers as applied to claim 27 and further in view of Takei et. Al. (US 20100270618 A1 hereinafter Takei).

Regarding claim 32, Kim in view of Lee and Rogers teaches the method according to claim 27, wherein, in the step of forming semiconductor device array patterns, the semiconductor device arrays are separated using a laser beam.  
Kim does not specify the step of forming semiconductor device array patterns, the semiconductor device arrays are separated using a laser beam however Kim does teach separating them by scribing (paragraph [0064]).
	Takei discloses using laser dicing for dividing a tft structure (paragraph [0090]) similar to that of Kim so that by using the laser dicing method taught by Takei for the scribing of Kim the step of forming semiconductor device array patterns, the semiconductor device arrays would be separated using a laser beam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using the laser dicing method taught by Takei for the scribing of Kim in view of Lee and Rogers because according to Takei such a method is suitable for dividing such structures into a desired size (paragraph [0090]).
	
Claims 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and Rogers as applied to claim 27 and further in view of Yamazaki et. Al. (US 20170301860 A1 hereinafter Yamazaki).

Regarding claim 35, Kim in view of Lee and Rogers teaches the method according to claim 27.  
 the step of forming the plurality of semiconductor devices comprises a step of forming a flexible substrate on the first carrier substrate; a step of forming a first gate electrode on the flexible substrate; a step of forming a gate insulating film on the first gate electrode; a step of forming an oxide semiconductor layer on the gate insulating film so that the oxide semiconductor layer corresponds to the first gate electrode; a step of forming a source electrode and a drain electrode on both sides of the oxide semiconductor layer, respectively; and a step of forming a passivation layer on the source and drain electrodes, wherein the step of forming a flexible substrate further comprises a step of forming a supporting layer on the first carrier substrate; and a step of forming a buffer layer on the flexible substrate, the step of forming a source electrode and a drain electrode further comprises a step of forming an etch stopper layer on the oxide semiconductor layer, the step of forming a passivation layer further comprises a step of forming a second gate electrode on the passivation layer, and the first and second gate electrodes are electrically connected to each other to receive identical voltages.  
	Yamazaki discloses a step of forming semiconductor devices similar to those of  Kim comprises a step of forming a flexible substrate 101on the first carrier substrate (paragraph [0144]); a step of forming a first gate electrode 115 on the flexible substrate (paragraph [0125]); a step of forming a gate insulating film 137 on the first gate electrode (paragraph [0127]); a step of forming an oxide semiconductor layer 112 on the gate insulating film so that the oxide semiconductor layer corresponds to the first gate electrode (paragraph [0128] and [0130]); a step of forming a source electrode 113a and a drain electrode 113b on both sides of the oxide semiconductor layer, respectively (paragraphs [0142] and [0143]); and a step of forming a passivation layer (132, 133 and 134) on the source and drain electrodes 134 (Fig. 5D), wherein the step of forming a flexible substrate further comprises a step of forming a supporting layer 101 on the first carrier substrate; and a step of forming a buffer layer 131 on the flexible substrate, the step of forming a source electrode and a drain electrode further comprises a step of forming an etch stopper layer 133 on the oxide semiconductor layer Fig. 5C), the step of forming a passivation layer further comprises a step of forming a second gate electrode 111 on the passivation layer, and the first and second gate electrodes are electrically connected to each other to receive identical voltages (paragraph [0246]).


Regarding claim 36, Kim in view of Lee, Rogers and Yamazaki teaches the step of forming a passivation layer further comprises a step of forming a polyimide layer 135 on the passivation layer (Yamazaki paragraphs [0151] and [0053]).  

Regarding claim 37, Kim in view of Lee, Rogers and Yamazaki teaches the flexible substrate comprises at least one of polyester, polyvinyl, polycarbonate, polyethylene, polyacetate, polyimide, polyethersulphone (PES), polyacrylate (PAR), polyethylene naphthalate (PEN), and polyethylene terephthalate (PET) (Yamazaki paragraph [0112]).  

Regarding claim 38, Kim in view of Lee, Rogers and Yamazaki teaches the oxide semiconductor layer comprises at least one of indium gallium zinc oxide (IGZO), zinc oxide (ZnO), indium zinc oxide (IZO), indium tin oxide (ITO), zinc tin oxide (ZTO), gallium zinc oxide (GZO), hafnium indium zinc oxide (HIZO), zinc indium tin oxide (ZITO), and aluminum zinc oxide (AZTO) (Yamazaki paragraph [0245]).  

Regarding claim 39, Kim in view of Lee, Rogers and Yamazaki teaches the source electrode or the drain electrode comprises at least one of molybdenum (Mo), aluminum (Al), chromium (Cr), gold (Au), titanium (Ti), nickel (Ni), neodymium (Nd), and copper (Cu) (Yamazaki paragraph [0245]).  

Response to Arguments

Applicant’s arguments with respect to claim(s) 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AARON J GRAY/Examiner, Art Unit 2897